Citation Nr: 1106399	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  09-29 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for posttraumatic stress disorder (PTSD) with depression and 
alcohol dependence, claimed as depression and sleep disorder.

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The Veteran served on active duty from March 1968 to November 
1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2008 rating decision by a Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that granted entitlement to service connection for 
PTSD and assigned a 10 percent disability rating, effective April 
22, 2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that there 
is a complete record upon which to decide the Veteran's claims so 
that he is afforded every possible consideration.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.

In this regard, the Board notes that the Veteran, in an August 
2009 statement, contends that his PTSD symptoms have increased in 
severity.  Specifically, the Veteran states that he has panic 
attacks weekly and that he cannot remember names, simple 
directions, recent events, and daily functions.  The Veteran 
further reports that he is depressed all the time and that he 
does not sleep well at any time.  The Veteran also maintains that 
he has trouble holding down jobs and avoids crowds.  He reports 
that he has no close attachments with family and has no friends.  
The Veteran's most recent VA examination was dated in November 
2008.  

Based on the foregoing, the Board finds that the Veteran should 
be afforded a contemporaneous VA examination in order to 
determine the current level of his service-connected PTSD 
disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 
VAOPGCPREC 11-95 (1995) (Although the Board is not required to 
direct a new examination simply because of the passage of time, a 
new examination is appropriate when the record reflects that the 
disability in question has undergone an increase in severity 
since the time of the last examination). 

With respect to the Veteran's claim for a TDIU, the record shows 
that in his August 2009 statement, the Veteran reported that he 
has trouble holding down jobs, which he implied was due to his 
PTSD symptomatology.  A TDIU claim is part of an increased rating 
claim when such claim is raised by the record.  Rice v. Shinseki, 
22 Vet. App. 447 (2009).  In this case, the issue of entitlement 
to a TDIU rating has been raised by the record. 

Total disability will be considered to exist where there is 
impairment of mind or body sufficient to render it impossible for 
the average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340 (2010).  Total disability ratings for 
compensation may be assigned where the schedular rating is less 
than total when the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one such 
disability, the disability shall be ratable at 60 percent or 
more, and if there are two or more disabilities, there shall be 
at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16 (2010).  If the schedular 
rating is less than 100 percent, the issue of unemployability 
must be determined without regard to the advancing age of the 
Veteran.  38 C.F.R. §§ 3.341(a), 4.19 (2010).  Factors to be 
considered are the Veteran's education, employment history, and 
vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 
(1991). 

In this case, the Veteran has been granted a 10 percent 
disability rating for PTSD.  The combined disability rating was 
10 percent.  38 C.F.R. § 4.25, Table I, Combined Ratings Table 
(2010).  The Veteran does not currently meet the percentage 
criteria laid out in 38 C.F.R. § 4.16(a) (2010).  However, even 
if the Veteran does not meet the percentage criteria laid out in 
38 C.F.R. § 4.16(a), if his service-connected disabilities 
nevertheless prohibit him from sustaining gainful employment, a 
TDIU rating may still be assigned if his service-connected 
disabilities prevent him from securing or following a 
substantially gainful occupation.  38 C.F.R. § 4.16(b) (2010).  
Rating boards should refer to the Director of the Compensation 
and Pension Service for extra-schedular consideration of all 
cases of Veterans who are unemployable by reason of 
service-connected disabilities but who fail to meet the 
percentage requirements set forth in 38 C.F.R. § 4.16(a).

The Board finds that an opinion is needed as to whether the 
Veteran, solely as a result of his service-connected 
disabilities, is no longer able to be employed or whether he is 
more generally unemployable.  It does not appear that an examiner 
has yet been asked to render an opinion as to the overall effect 
of the Veteran's service-connected disabilities alone on his 
ability to obtain and retain employment.  Therefore, the prudent 
and thorough course of action is to afford the Veteran an 
examination to ascertain the impact of his service-connected 
disabilities on his unemployability.  In light of the fact that 
the Veteran does not currently meet the minimum schedular 
criteria for a TDIU rating, referral of this case to the Director 
of the Compensation and Pension Service for extra-schedular 
consideration should be considered if the Veteran is found to be 
unemployable by reason of his service-connected disabilities.    

Finally, the record includes treatment records from the Mountain 
Home VA Medical Center.  On remand, the AOJ should request 
records from this facility dated since June 2009.  The Veteran 
should also be afforded an opportunity to submit additional 
medical evidence relevant to his claims that may not be 
associated with the claims file.  

In this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of claims 
are considered to be constructively in the possession of VA 
adjudicators during the consideration of claims, regardless of 
whether those records are physically on file.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).  VA must obtain outstanding VA and private 
records.  See 38 U.S.C.A. § 5103A (b-c); 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take appropriate steps 
to contact the Veteran and request that he 
identify all VA and non-VA health care 
providers, other than those already 
associated with the Veteran's claims file, 
that have treated him since service for his 
PTSD.  This should include records of the 
Veteran's treatment at the Mountain Home VA 
Medical Center dated since June 2009.  The RO 
should obtain any necessary authorizations 
from the Veteran.  If any requested records 
are not available, or if the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
Veteran should be informed in writing.  The 
Veteran may submit medical records directly 
to VA.  

2.  The RO/AMC should arrange for the 
Veteran to undergo a VA examination to 
assess the current level of severity of 
his service-connected PTSD disability.  
The examiner should review the Veteran's 
claim file in connection with the 
examination and such review should be 
noted in the examination report.  The 
examiner should describe the Veteran's 
current PTSD symptomatology in terms that 
are responsive to the rating criteria for 
PTSD.  

The examiner must also evaluate and 
discuss the effect of all of the Veteran's 
service-connected disabilities on the 
Veteran's employability.  The examiner 
should opine as to whether it is as likely 
as not (50 percent or more probability) 
that the Veteran's service-connected 
disability (PTSD) without consideration of 
his non-service-connected disabilities, 
renders him unable to secure or follow a 
substantially gainful occupation.  

A complete rationale for any opinion 
expressed shall be provided.

3.  Following the completion of the above, 
and any other development the RO/AMC deems 
necessary, the matters on appeal should be 
readjudicated, to include whether an 
increased rating is warranted for the 
Veteran's service-connected PTSD 
disability and whether the Veteran is 
entitled to a TDIU.  If the benefits 
sought are not fully granted, the Veteran 
and his representative should be furnished 
a supplemental statement of the case and 
afforded a reasonable opportunity to 
respond before the case is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by 
attending a requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


